Case 1:19-cv-21392-RNS Document 4 Entered on FLSD Docket 04/16/2019 Page 1 of 1
JS44_ (Rey, 06/17) FLSD Revised 06/01/2017 CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained hereis neither replace nor supplement the filing and service of pleadings or other papers as required by faw, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose
of initiating the civil docket sheet. (S&& INSTRUCTIONS ON NEAT PAGE OF THIS FORM) NOTICE Attorneys MUST. Indicate All Re-filed Gases Below.

L. (a) PLAINTIFFS Thanas, MarySarah DEFENDANTS Royal Caribbean Cruises, Ltd., A Liberian
Corporation
b) County of Residence of First Listed Plaintiff Fairfield County of Residence of First Lisied Defendant Miami-Dade
¥
(EXCEPT IN US. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)
NOTE: iN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT GF LAND INVOLVED. :
(€) Attorneys (Firm Name, Address, and Telephone Nianber) Attorneys (ff Known)

Steven H. Meyer, CPLS, P.A., 201 East Pine Stree, Suite 445,
Oriando, FL 32801

(d} Check County Where Action Arose: @ MiaMl-DADE [J MONROE GF SROWARD FI PALM BEACH CI MARTIN OLST.LUCIE DLINDIANRIVER [] OKEECHOBEE HIGHLANDS

 

IE, BASIS OF JURISDICTION | (Place ar “X" in One Box Oni) IIE. CETIZENSHIP OF PRINCEPAL PARTIES (Place an “x” it One Box for Plaintiff)
(Por Diversity Cases Only) and One Box for Defendant)

OF 1) U.S. Government —43 Federal Question PTF DEF PTF DEF

Plaintiff (U.S. Gavernment Not a Party) Citizen of This State Ct 1 0 1 Incorporated or Principal Place O4 4
of Business In This State

o 2 U.S. Government #14 Diversity Citizen of Another State 2 , Oj 2 Incorporated and Principal Place Hs 05

Defendant findicate Citizenship of Parties in item Tf) of Business In Another State
Citizen or Subject of a £13 44 2 Foreign Nation flé 6
Foreign Country

IV. NATURE OF SUIT (Ptace an “¥" in One Box Onty) Click here for: Nature of Suit Code Descriptions

      

     
 

 

 

  

 
   

 

 

 
   

   
    

     
   

BANKER.

£3110 Insurance PERSONAL INJURY PERSONAL INJURY [1] 625 Drug Related Seizure [7] 422 Appeal 28 USC 158 1 375 False Claims Act
£4120 Marine £1310 Airplane CJ 365 Personal tajury - of Property 21 USC 881 [1] 423 Withdrawal [] 376 Qui Tam 314 USC
(4130 Miller Act E1315 Airplane Product Product Liability £7] 690 Other 28 USC 157 3729 (a)
£4140 Negotiable Instrument Liability £4 367 Health Care/ [1 400 State Reapportionment
£4150 Recovery of Overpayment [7326 Assault, Libel & Pharmaceutical C1 4£0 Antitrust

& Enforcement of Judgnient Slander Personal Injury Topyrights CJ 430 Banks and Banking
(4151 Medicare Act £1336 Federal Employers* Product Liability (1836 Patent OO 450 Commerce
£3152 Recovery of Defiulted Liability Fy 368 Asbestos Personal oO Now Diag Applicata C) 460 Deportation

Student Loans PR 340 Marine Injury Product _ D0 848 Trademark OD 470 Racketeer Influenced and

{Exc], Veterans) [1345 Marine Product Liability Corrupt Organizations
£4153 Recovery of Overpayment Liability PERSONAL PROPERTY . ( f) C] 480 Consumer Credit

of Veteran’s Benefits [7 350 Motor Vehicte 4 370 Other Fraud Act (1 862 Black Lung (923) (1 490 Cable/Sat TV
£7160 Stockholders’ Suits [4355 Motor Vehicte {] 371 Trath ix Lending (1 720 Labor/Mgmt. Relations 1] 863 DEWC/DTWW (405(2)) + [1] 850 Securities/Commoditiess
£4190 Other Contract Product Liability ©) 380 Other Personal OO 740 Railway Labor Act [1 864 SSID Title XVI Exchange
£4195 Contract Product Liability [1 360 Other Personal Property Damage [1 751 Family and Medical [11 865 RST (465(¢)) C1 890 Other Statutory Actions
(4 196 Franchise Injury £4 385 Property Damage Leave Act C1 891 Agricultural Acts

[4 362 Personal Injury - Product Liability £1) 790 Other Labor Litigation CO 893 Environmental Matters
Med. Malpractice C] 791 Empl. Ret. Inc. LC 895 Freedom of Information
Security Act Act
‘condemnation : Habeas Corpu (1) 870 Taxes (U.S. Plaintiff ) 896 Arbitration

(1 220 Foreclosure E2441 Voting OO 463 Alien Detainee or Defendant} C1 899 Administrative Procedure
C1 230 Rent Lease & Hjectment [442 Employment oO ai aMfotions to Vacate oO oa Pa Third Party 26 actReview or Appeal of
2 240 Torts to Land Cl 443 Housing! ons f Other: Agency Decision

930 Constitutionality of State
Statutes

  

O

(1 245 Tort Product Liability £2445 Amer. w/Disabilities - {] 530 General

 

1 290 All Other Real Property Employment (1 $35 Death Penalty LI 462 Naturalization Application
£4 446 Amer, w/Disabilities - ] 540 Mandamus & Other [1] 465 Other Immigration
Other (] $56 Civil Rights Actions
[3 448 Education {J 555 Prison Condition
360 Civil Detainee —

C1] Conditions of
Confinement

 

¥, ORIGIN (Place an “X™' in Que Box Guly) o
+ rit . 4 Tratisferred from 6 Multidistrict wae
4 | Pre ae Oo? Remayed 03 (See led m4 Reinstated 1 > another district Litigation [} 7% Appeal to O8 Mullidistrict 4 Remanded from
Cout below) Reopened (specify) Transfer District Judge Litigation Appellate Court
from Magistrate —, Direct
Judgment File
VI. RELATED/ (See instructions}: 2) Re-filed Case OYES vi No b) Related Cases OYES #3} NO
RE-FILED CASE(S) JUDGE: DOCKET NUMBER:

 

Cite the U.S, Civil Statute under which you are filing and Write a Brief Statement of Cause (Bo vot cite jurisdictional statutes wnless diversity):

VIL CAUSE OF ACTION 28 USCS $1333 Plaintiff was passenger on Defendant's cruise ship, and was injured on an excursion
LENGTH OF TRIAL via 3 days estimated (for bath sides to try entire case}

VITL. REQUESTED IN cy CHECK IF THiS IS A CLASS ACTION

COMPLAINT: UNDER FRCP. 23 DEMAND $75,000.00 CHECK YES only if demanded in complaint:

“ JURY DEMAND: Wiyes ONo

  
 

ABOVE INFORMATION IS TRUE & CORRECT TO THE BEST OF Nf
DATE . SIGNAX
April 11, 2019

FOR OFFICE USE ONLY . ,
RECEIPT # AMOUNT iFP FUDGE / MAG JUDGE

 
